COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  CHRISTOPHER W. LEVY,                            §
                                                               No. 08-22-00213-CV
                               Appellant,         §
                                                                   Appeal from the
  v.                                              §
                                                                261st District Court
  JULIE J. OAKLEY, THOMAS G.                      §
  KILGORE, LOUIS MASTRANGELO,                                 of Travis County, Texas
  SANJEEV KUMAR, and GRETCHEN                     §
  VANCE,                                                    (TC# D-1-GN-22-002721)
                                                  §
                               Appellees.
                                                  §

                                 MEMORANDUM OPINION

       Appellant Christopher W. Levy has filed a motion for voluntary dismissal of this action.

See TEX.R.APP.P. 42.1(a)(1) (governing voluntary dismissals filed by appellants). The motion is

granted, and this appeal is dismissed.



                                             JEFF ALLEY, Justice

November 8, 2022

Before Rodriguez, C.J., Palafox, and Alley, JJ.